—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 16, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act that, if committed by an adult, would have constituted the crime of criminal possession of marihuana in the fifth degree, and imposed a conditional discharge for a period of one year, unanimously affirmed, without costs.
*347The court’s finding was based on legally sufficient evidence since the officer’s observations warranted the conclusion that appellant was in possession of marihuana in a public place (Penal Law § 221.10; cf., Matter of Camille H., 215 AD2d 143). There is no basis upon which to disturb the court’s determinations concerning credibility. The inference is inescapable that the bag of marihuana found on appellant was the same object observed by an officer moments before appellant’s arrest. Furthermore, the building lobby clearly constituted a “public place” for purposes of Penal Law § 240.00 (1). Concur— Williams, J.P., Lerner, Buckley, Friedman and Marlow, JJ.